UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1716



MICHAEL L. LEE,

                                              Plaintiff - Appellant,

          versus


PITTSBURGH    PLATE     GLASS,   d/b/a      PPG,
Incorporated,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-04-4-5)


Submitted:   November 21, 2005           Decided:   December 12, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael L. Lee, Appellant Pro Se. John Raymond Merinar, Jr.,
STEPTOE & JOHNSON, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael    L.    Lee   appeals   the   district   court’s    order

dismissing his civil action alleging employment discrimination, in

violation of the West Virginia Human Rights Act, W. Va. Code

§ 5-11-1, et seq., and Title VII of the Civil Rights Act of 1964.

We   have    reviewed   the    record   and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Lee v. Pittsburgh Plate Glass, d/b/a PPG, Inc., No.

CA-04-4-5 (N.D. W. Va. May 25, 2005).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                      - 2 -